Citation Nr: 0935829	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to burial benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from November 1940 to September 1945.  The 
Veteran died on May [redacted], 2005.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appellant had also initiated appeals seeking dependency 
and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  
In March 2008 correspondence, the appellant indicated that 
she wished to withdraw her appeal in the matter.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the Veteran's death certificate, the immediate 
cause of his death was pneumonia.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were Parkinson's disease and dementia.  At 
the time of his death, he was service connected for the 
following disabilities: posttraumatic stress disorder (PTSD), 
rated 70 percent; and residuals of a gunshot wound of the 
left foot, rated 10 percent.  He had also been awarded a 
total disability rating based on individual unemployability 
due to service-connected disabilities, effective June 5, 
2002.  

The appellant's theory of entitlement to service connection 
for the cause of the Veteran's death is essentially that the 
Veteran's service-connected PTSD was a contributory cause of 
the Veteran's death; she is not alleging that PTSD is the 
principal/primary cause of death.  

The appellant submitted two medical opinions regarding a 
nexus between the Veteran's service-connected PTSD and his 
death.  In a November 2007 opinion, Dr. P.C. stated that the 
Veteran's PTSD was one of the comorbidities (i.e., one of the 
conditions that occurred simultaneously with those that were 
listed on the Veteran's death certificate) that were not 
entered into his official death certificate.  In a January 
2008 opinion from Dr. P.C., he stated that the Veteran's PTSD 
"was a major contributor to his eventual demise.  He 
apparently had progressive deterioration of his muscles and 
energy level.  It is the opinion of this physician that the 
long term effect of posttraumatic stress syndrome on this 
patient was a primary cause of his eventual death."  These 
opinions have little probative value as they do not contain 
sufficient detail and rationale for the Board to make a fully 
informed evaluation of the claim.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  However, they are the only 
opinions of record.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the requirements of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or medical opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Court has held that that the 
requirement that a disability "may be associated" with 
service is a "low threshold" standard.  

As discussed above, the evidence of record shows the Veteran 
was service connected for PTSD and there is medical evidence 
stating that PTSD caused or contributed to his death.  Hence, 
the "low threshold" standard of McLendon is met, and an 
examination for a medical advisory opinion is indicated.  

As consideration regarding whether the appellant is entitled 
to service connection for the cause of the Veteran's death is 
inextricably intertwined with the entitlement to burial 
benefits claim on appeal, the service connection for the 
cause of the Veteran's death claim must be adequately 
addressed prior to final adjudication of the appellant's 
burial benefits claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (finding that two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should arrange for the 
Veteran's claims file to be forwarded to a 
physician of appropriate expertise for 
review and a medical advisory opinion as 
to whether the Veteran's service connected 
PTSD at least as likely as not (i.e., a 50 
percent or better probability) caused or 
contributed to cause or hasten his death.  
The opinion should specifically address 
the opinions of Dr. P.C.  If the opinion 
is negative, the consulting physician 
should further opine whether any cause of 
the Veteran's death (primary, underlying, 
or contributory) was, in any way, 
etiologically related to service.  The 
consulting physician must explain his 
rationale for all opinions given.  If the 
examiner determines that the requested 
opinion cannot be provided without resort 
to mere speculation (a reasonable degree 
of medical certainty), he or she should 
explain why such opinion is not possible 
(commenting on/explaining the rationale 
for any disagreement with Dr. P.C.'s 
opinions in this matter).  

2.  The RO should then re-adjudicate the 
claim for entitlement to burial benefits 
in light of the determination made on the 
claim for service connection for the cause 
of the Veteran's death.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the appellant and her 
representative the opportunity respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
M . W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

